IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-40209
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellant,


versus

JOSÉ ARMANDO GONZALES,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-95-CR-262-01
                        - - - - - - - - - -
                         December 10, 1996
Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     José Armando Gonzales appeals his sentence in a guilty-plea

conviction for possession with intent to distribute approximately

297.7 kilos of marijuana.   He argues that the district court

erred in increasing his offense level by two levels pursuant to

U.S.S.G. § 3B1.1(c).   Gonzales further contends that, because of

the allegedly erroneous finding that he was an organizer, leader,

manager, or supervisor in a criminal activity, he did not qualify

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40209
                              - 2 -

for the “safety value” provision of § 5C1.2, and he received the

mandatory minimum sentence of five years.    We have reviewed the

record and the briefs and hold that the findings of the district

court are not clearly erroneous.     See United States v. Alvarado,

898 F.2d 987, 993 (5th Cir. 1990).

     AFFIRMED.